Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                February 06, 2015

The Court of Appeals hereby passes the following order:

A15A0967. TORIN POPE v. US BANK NATIONAL ASSOCIATION.

      This case began as a dispossessory action in magistrate court. After the
magistrate court entered judgment in favor of US Bank National Association, Torin
Pope appealed to the state court. The state court likewise entered judgment in favor
of the bank. Pope then appealed directly to this Court. We, however, lack
jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Pope was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Pope’s failure to do
so deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           02/06/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.